929 F.2d 700
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Lawrence BROWNING, Plaintiff-Appellant,v.Steve MOSS, Steve Trosper, Danny Triplett, Louis Stiles,Danny Ball, David Gentry, William Marks, DennisPrice, Neal Van Milligan, John BeauSummers, Gary Lee, Defendants-Appellees.
No. 90-6221.
United States Court of Appeals, Sixth Circuit.
April 4, 1991.

W.D.Ky., No. 89-00162;  Simpson, J.


1
W.D.Ky.


2
AFFIRMED.


3
Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and FEIKENS, Senior District Judge.*

ORDER

4
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
James Lawrence Browning appeals the summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983 and under the authority of Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Browning alleged that the defendant federal, state, and local law enforcement officials searched his home on the authority of a search warrant which was issued on the basis of an inadequate supporting affidavit.  Plaintiff sought $1,000,000 damages from each defendant in an unspecified capacity.


6
The defendants moved to dismiss or for summary judgment, and plaintiff responded.  The magistrate recommended that summary judgment for defendants be granted, and plaintiff filed objections.  The district court adopted the magistrate's recommendation and granted summary judgment for defendants.


7
Upon consideration, we affirm the judgment for reasons other than those stated by the district court.    See Foster v. Kassulke, 898 F.2d 1144, 1146 (6th Cir.1990);  Russ' Kwik Car Wash, Inc. v. Marathon Petroleum Co., 772 F.2d 214, 216 (6th Cir.1985) (per curiam).  We conclude that the affidavit in question is adequate to provide a substantial basis for a determination that probable cause existed under the circumstances.    See Illinois v. Gates, 462 U.S. 213, 238-39 (1983);  Emmons v. McLaughlin, 874 F.2d 351, 354 (6th Cir.1989).


8
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John Feikens, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation